UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number: 000-32531, 001-33455 NOVA BIOSOURCE FUELS, INC. (Exact name of registrant as specified in its charter) 109 North Post Oak Lane, Suite 422, Houston, Texas 77024(713) 869-6682 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) þ Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: less than 300 Pursuant to the requirements of the Securities Exchange Act of 1934, Nova Biosource Fuels, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 4, 2010 By: /s/ Brent King Name: Brent King Title: Chief Restructuring Officer
